Citation Nr: 0317554	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  01-04 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for lumbar myositis and strain with radiculopathy at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1973 to 
July 1975.  He also had a period of active duty for training 
with the United States Army National Guard from June to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 RO rating decision 
that continued a 20 percent disability rating for the 
veteran's lumbar myositis and strain with radiculopathy at 
L5-S1.  


REMAND

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  (DAV does not prohibit the Board 
from developing evidence, provided that the Board does not 
adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  See VAOPGCPREC 1-2003 (May 21, 2003).)  

In the instant case, additional evidentiary development is 
required.  In rating the veteran's lumbar myositis and strain 
with radiculopathy at L5-S1, the RO has considered 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (intervertebral disc syndrome).  
The Board notes that the schedular criteria by which 
intervertebral disc syndrome is rated changed after the 
veteran filed his claim in October 2000.  38 C.F.R. § 4.71a 
(2002); 67 Fed. Reg. 54345-49 (Aug. 22, 2002) (to be codified 
at 38 C.F.R. § 4.71a (Diagnostic Code 5293)).   Where the 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent expressed intent to 
the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  Because additional development is necessary in 
the veteran's case, as will be discussed below, time will be 
saved if any additional notice required as a result of the 
changes in the rating criteria is conducted while the file is 
at the RO.  By so doing, the veteran will be given ample 
opportunity to submit evidence relative to the changed 
criteria and have the RO consider the evidence before 
returning the case to the Board.  See DAV, supra.  As such, 
the veteran should again be specifically advised by the RO of 
the new and the old rating criteria for intervertebral disc 
syndrome, and the RO should specifically evaluate his claim 
under 38 C.F.R. § 4.71a as these provisions existed at the 
time he filed his claim, and as amended during the pendency 
of his appeal.  See Karnas, supra.  

Additional development of the medical evidence is required as 
a result of the changes in the rating criteria.  The Board 
finds that giving the veteran another opportunity to appear 
for VA neurological and orthopedic examinations would be 
appropriate because the record does not contain a current 
examination that takes into account the new criteria that may 
be found applicable in this veteran's case-those by which 
intervertebral disc syndrome is rated.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002) (to be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293)).  Consequently, as the 
current evidence of record is insufficient to rate the 
veteran's low back disability, the veteran should be afforded 
new VA examinations that evaluate the veteran's 
symptomatology in terms pertinent to the rating criteria that 
were in effect when the veteran filed his claim, as well as 
the rating criteria as amended during the pendency of his 
appeal.  See 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2002); 
67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (to be codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293)).  

Furthermore, there are certain incongruities in the record 
which should be addressed by a medical expert.  For example, 
VA treatment records dated in August 2000 indicate that the 
veteran had low back pain with left radiculopathy at L5-S1.  
A November 2000 VA examination report indicates that the 
veteran had lumbar myositis with right lumbar radiculopathy 
at L5-S1.  However, a May 2001 VA examination report 
indicates that the veteran had mild lumbar degenerative 
changes, and that lumbar radiculopathy at L5 affected only 
the left leg.  Nevertheless, the veteran's private physician, 
Dr. Alvarez, indicated in May 2001 that the veteran had 
clinical evidence of lumbosacral discogenic disease with 
persistent and recurrent radiculopathy that caused recurrent 
severe attacks with intermittent relief.  Dr. Alvarez also 
opined that a left asymmetrical bulge into the foramen was 
the most likely cause of the veteran's back pain with 
radiculopathy.  A March 2002 VA general medical examination 
report indicates that the veteran's low back disability 
included degenerative disc disease and osteopenia while a 
March 2002 VA orthopedic examination report indicates that 
the veteran had lumbar myositis, as well as an asymmetrical 
left intraforaminal bulge at L4-5.  Therefore, because the 
claims file contains numerous incongruities and 
contradictions, new VA examinations are also warranted so 
that the exact nature and severity of the veteran's service-
connected low back disability can be determined.

In addition, it appears that certain records should be 
associated with the claims file.  The veteran claims that he 
had to retire from his job as a mail carrier due to his 
service-connected low back disability.  The record indicates 
that the veteran was approved for disability retirement by 
his former employer, the United States Postal Service (USPS), 
in October 2001.  However, it is unclear from the record 
whether the RO has requested any additional employment 
records, including any medical records relied upon to make 
such a determination, from the USPS.  As such records are 
pertinent to determining the impact of the veteran's service-
connected low back disability on his employability, the RO 
should contact the USPS, with the veteran's consent, and 
request all records pertinent to the veteran's disability 
retirement determination.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2002) (disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability).  

The record also suggests that the veteran has applied for 
disability benefits from the Social Security Administration 
(SSA).  Although it appears that an October 2001 SSA 
determination letter is of record, this letter is written in 
Spanish.  Furthermore, none of the medical records submitted 
by the veteran for consideration by the SSA are of record.  
In order to ensure that his claim is adjudicated on the basis 
of a complete evidentiary record, a translation of the 
October 2001 SSA letter and associated evidence from the SSA 
should be obtained.  

In addition, certain private medical records should be 
obtained.  An undated statement from the veteran's private 
treatment provider, Maria M. San Martin, M.D., indicates that 
she had treated the veteran 17 times in 2001 and 12 times in 
2002.  These records are not included in the claims file.  
Although the RO had previously requested treatment records 
from Dr. San Martin in October 2002, the Board finds that 
another attempt should be made to obtain all pertinent 
treatment records from Dr. San Martin because of the 
frequency of the treatment she provided.

A November 2002 statement from the veteran's private 
physician, Antonio Milland Torres, M.D., indicates that the 
veteran had received treatment from August 2001 to March 2002 
for, among other things, his low back disability with 
radiculopathy.  Although the RO had previously requested 
treatment records from Dr. Milland in October 2002, it 
appears that this request was specifically for the veteran's 
psychiatric treatment records.  Review of the claims file 
indicates that only Dr. Milland's November 2002 statement is 
of record.  As Dr. Milland's outstanding treatment records 
appear to be pertinent to the veteran's claim, another 
attempt should be made to associate all relevant treatment 
records from Dr. Milland with the claims file.

Furthermore, the veteran indicated in March 2001 that he had 
received treatment for his back from a private treatment 
provider, Roberto Alvarez Swihart, M.D.  It appears that 
although laboratory reports, radiographic reports, and a May 
2001 statement from Dr. Alvarez are included in the claims 
file, the record appears to be devoid of any additional 
pertinent treatment records from Dr. Alvarez, such as in-
office treatment notes.  Although the RO requested additional 
treatment records from Dr. Alvarez in October 2002, it is 
unclear whether Dr. Alvarez ever responded to the request.  
Therefore, another attempt should be made to associate these 
records with the claims file.  

The Board notes that development such as that sought by this 
remand is consistent with the mandate of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) (VCAA).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superceded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  

Additionally, certain notification requirements have been set 
out by the new law.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (the amended "duty to notify" requires VA to 
notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by VA on behalf of the 
claimant.)  The Board notes that the Federal Circuit in DAV, 
supra, also held that 38 C.F.R. § 19.9(a)(2)(ii) (requiring 
the Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and providing for "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which allows a claimant one year to 
submit evidence.  

In this case, the RO sent a VCAA notice letter to the veteran 
in April 2001.  Nevertheless, Board finds that the RO should 
ensure that any additional notification required under 38 
U.S.C.A. § 5103(a) is made while the case is at the RO for 
the additional development needed in this case.  In re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the VCAA are 
met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran should 
be specifically told of the information 
or evidence he must submit, and he 
should be advised of the one-year period 
set forth in 38 U.S.C.A. § 5103(b) (West 
2002), if applicable.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his service-connected disability 
since 1999.  The RO should ensure that 
all pertinent records of private or VA 
treatment are procured for review, 
including all pertinent treatment records 
from Maria M. San Martin, M.D., Antonio 
Milland Torres, M.D., and Roberto Alvarez 
Swihart, M.D.  

3.  The RO should also attempt to obtain 
any records, including any medical 
records, pertinent to the veteran's 
disability retirement from the USPS.  
Development also should include obtaining 
an English translation of the October 
2001 SSA determination letter and any 
medical records submitted to or relied 
upon by the SSA.

4.  After completing the development 
sought above, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination and 
neurological examination to determine the 
severity of his lumbar myositis and 
strain with radiculopathy at L5-S1.  All 
indicated tests and studies, to include 
x-rays and other diagnostic procedures 
deemed necessary, should be conducted.  
The claims folder, a copy of this remand, 
the former and revised rating criteria 
for rating disabilities of the spine 
under 38 C.F.R. § 4.71a, along with any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner(s) for review.  
Clinical findings should be elicited so 
that both the old and new rating criteria 
for rating disabilities of the spine may 
be applied.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5289, 5292, 
5293, 5295) (2002); 67 Fed. Reg. 54,345-
49 (Aug. 22, 2002) (to be codified at 38 
C.F.R. § 4.71a (Diagnostic Code 5293)).  
The exact nature and severity of the 
veteran's service-connected low back 
disability should be indicated.  With 
regards to the neurological examination, 
the examiner should indicate the severity 
of any disc syndrome.  Any neurologic 
impairment due to such disc syndrome 
should be described in detail.  The 
nerves affected and degree of disability 
of each should be reported.  In 
particular, the origin, location, and 
extent of any radiculopathy should be 
noted.  With regards to the orthopedic 
examination, after reviewing the 
veteran's complaints and medical history, 
the orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments, such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc., and 
should equate such problems to the rating 
criteria beyond that shown clinically.  
(In other words, functional losses due to 
pain, etc. may result in disability 
tantamount to that contemplated by the 
criteria for a higher rating.  If so, the 
orthopedic examiner should so state.)  
See DeLuca v. West, 8 Vet. App. 202 
(1995).  In addition, the frequency and 
duration of incapacitating episodes 
(prescribed bed rest) should be 
specifically noted.  The rationale for 
all opinions should be explained in 
detail.  If the examiner(s) provides an 
opinion that is contrary to one already 
of record, the examiner(s) should point 
to specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.  In this regard, the 
examiner(s) should specifically address 
the findings made in the August 2000 VA 
treatment note, the November 2000 VA 
examination report, the May 2001 
statement from Dr. Alvarez, the May 2001 
VA examination report, and the March 2002 
VA examination reports. 

5.  The RO should ensure that the 
examination reports comply with this 
remand, especially with respect to the 
instructions to provide specific findings 
relative to both old and new rating 
criteria.  If any report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.  

6.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claim, including evaluating his service-
connected disability under 38 C.F.R. § 
4.71a as it was at the time he filed his 
claim, and as amended during the pendency 
of his appeal.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2002); 67 Fed. 
Reg. 54345-54349 (August 22, 2002) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293)).  If the benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued.  The 
SSOC should include a complete recitation 
of both the old and the new rating 
criteria for intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  It should also refer to any 
Diagnostic Codes relating to evaluation 
of any affected nerve(s), and 
consideration should be given to 
38 C.F.R. § 3.321(b).  If the veteran 
does not appear for a scheduled 
examination, the SSOC should specifically 
recite the provisions of 38 C.F.R. § 
3.655 (2002) and explain the effect of 
this regulation on the veteran's claim.  
The veteran and his representative should 
be afforded an opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

